Exhibit 10.3
 
AMENDMENT TO RSU AWARD AGREEMENTS
 
THIS AMENDMENT, made as of November 14, 2014, by and between Intersections Inc.
(the “Corporation”) and Michael Stanfield (the “Holder”).
 
WHEREAS, the Corporation has established the 2006 Stock Incentive Plan (the
“Plan”) pursuant to which restricted stock units (the “RSUs”) have been granted
to the Holder from time to time; and
 
WHEREAS, the Corporation has determined to provide accelerated vesting to the
Holder’s RSUs on certain events; and
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           Award Agreements.  The Holder was granted RSUs pursuant to certain
RSU Award Agreements dated as of March 17, 2014, April 1, 2013, February 1, 2012
and February 2, 2011 (collectively, the “Award Agreements”).
 
2.           Vesting and Restrictions.  This Amendment serves to amend Section 2
of each of the Award Agreements by adding the following to the end
thereof:  “Notwithstanding anything in this Section 2 or the Agreement to the
contrary, in the event of the Holder’s death, Disability, termination of
employment by the Corporation without Cause or the Holder’s termination of
employment on account of a resignation for Good Reason, all of the Holder’s
unvested and outstanding RSUs shall immediately become vested.”
 
3.           Defined Terms.  In addition to terms defined elsewhere herein or
the Award Agreements, the following terms have the following meanings when used
in this Amendment and shall be deemed part of the Award Agreements:
 
(a)           “Cause” shall mean that the Holder: (i) has been convicted of, or
entered a plea of nolo contendre to, a misdemeanor involving moral turpitude or
any felony under the laws of the United States or any state or political
subdivision thereof; (ii) has committed an act constituting a breach of
fiduciary duty, fraud, gross negligence or willful misconduct; (iii) has engaged
in conduct that violated the Corporation's then existing internal policies or
procedures and which is materially detrimental to the business, reputation,
character or standing of the Corporation or any of its subsidiaries; or (iv)
after written notice to the Holder and a reasonable opportunity of at least 30
days to cure, the Holder shall continue (x) to be in material breach of the
terms of his employment agreement with the Corporation; (y) to fail or refuse to
attend to the material duties and responsibilities reasonably assigned to him by
the Board of Directors consistent with his authority, position and
responsibilities on the date hereof; or (z) to be absent excessively for reasons
unrelated to disability.
 
(b)           “Disability” shall mean that the Holder is (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the service provider's employer.
 
(c)           “Good Reason” shall mean one or more of the following without the
Holder's written consent: (i) a material diminution of the Holder's base salary;
(ii) a material diminution in the Holder's authority, duties or
responsibilities; (iii) the Holder no longer reports directly to the Board of
Directors of the Corporation; (iv) the relocation of the Holder's principal
office to a location outside a thirty (30) mile radius from the Corporation's
present Chantilly, Virginia location or (v) any other action or inaction that
constitutes a material breach of the terms of the Holder's employment agreement
with the Corporation, provided, however, that none of the events described
herein will constitute good reason unless the Holder has first provided written
notice to the Corporation of the occurrence of the applicable event(s) within
ninety (90) days of the initial existence of such event and the Corporation
fails to cure such event within thirty (30) days after its receipt of such
written notice and, if uncured, the termination is effective as of the end of
such cure period.
 
4.           Effectiveness; Entire Agreement.  This Amendment is effective as of
the date first set forth above.  Except to the extent set forth in this
Amendment, the terms of the RSU Awards and the Award Agreements shall remain in
effect without change or modification. Except as otherwise expressly set forth
herein, the capitalized terms used in this Amendment shall have the same
definitions as set forth in the Plan.  This Amendment, together with the Plan
and Award Agreements, constitutes the entire agreement between the parties
hereto with respect to the RSU Awards.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 

 
INTERSECTIONS INC.
         
 
By:  /s/ Ronald L. Barden                           
         
/s/ Michael Stanfield                                   
 
Michael Stanfield



 
 
INCENTIVE AWARD AGREEMENT
 
RSU AWARD AGREEMENT
 


 
THIS AGREEMENT, made as of [Date], by and between Intersections Inc. (the
“Corporation”) and _______________________ (the “Holder”).
 
WHEREAS, the Corporation has established the 2006 Stock Incentive Plan (the
“Plan”) pursuant to which restricted stock units (the “RSUs”), may be awarded to
employees, directors, consultants and independent contractors of the Corporation
and its Subsidiaries; and
 
WHEREAS, an RSU constitutes an unfunded and unsecured promise of the Corporation
to deliver (or cause to be delivered) to the Holder, subject to the terms of
this Agreement, a share of common stock, par value $.01 of the Corporation (the
“Share”) (or, in the sole discretion of the Board of Directors, cash equal to
the Fair Market Value of the Share) on a delivery date as provided herein (the
Shares that are deliverable to the Holder pursuant to the RSUs are hereinafter
referred to as “RSU Shares”); and
 
WHEREAS, it is intended that this Agreement shall set forth the terms,
conditions and restrictions imposed with respect to said award of RSUs;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           RSU Award.
 
(a)           Pursuant to the Plan, the Holder has been awarded effective [Date]
(the “Award Date”), ___________ RSUs (the “RSU Award”) subject to the terms,
conditions and restrictions set forth in the Plan and in this Agreement.
 
(b)           The RSU Award and this Agreement are subject to all of the terms
and conditions of the Plan, which terms and conditions are hereby incorporated
by reference.  Except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.
 
2.           Vesting and Restrictions.  Except as otherwise provided pursuant to
the acceleration provisions of the Plan, the RSU Award shall become vested as
follows: 1/4 of the RSU Award will vest on [Date], 1/4 of the RSU Award will
vest on [Date], 1/4 of the RSU Award will vest on [Date] and 1/4 of the RSU
Award will vest on [Date]; provided the Holder is still in the employ or service
of the Corporation or a Subsidiary on each such respective vesting date.  If the
Holder’s employment or service with the Corporation and its Subsidiaries
terminates prior to the date on which the RSUs become vested, any RSUs which
were not theretofore vested shall be cancelled with no compensation due to the
Holder.  Any other applicable restrictions or conditions under the requirements
of any stock exchange upon which any Shares issued pursuant to the RSUs or
shares of the same class are then listed, and under any securities law
applicable to such Shares, shall be imposed.
 
3.           Delivery of RSU Shares or Cash.  RSU Shares are to be delivered on
or within a reasonable time after the date of vesting specified in Section 2
(the “Delivery Date”).  On the Delivery Date, the Company shall transfer to the
Holder one unrestricted, fully transferable Share (or, in the sole discretion of
the Board of Directors, cash equal to the Fair Market Value of the Share on such
date of vesting) for each vested RSU scheduled to be paid out on such date and
as to which all other conditions to the transfer have been fully satisfied.
 
4.           Ownership, Voting Rights, Duties.  Unless and until the delivery of
underlying RSU Shares, the Holder has no rights as a shareholder of the
Corporation.  The Holder’s rights with respect to the RSU Award shall be that of
a general unsecured creditor of the Corporation.
 
5.           Holder Bound by the Plan.  The Holder hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof, including, without limitation, the Corporation’s and Subsidiaries’ tax
withholding rights with respect to the RSU Award and any RSU Shares issued, or
cash paid, pursuant thereto.  A determination of the Committee as to any
questions which may arise with respect to the interpretation of the provisions
of this Agreement and of the Plan shall be final.  The Committee may authorize
and establish such rules, regulations and revisions thereof not inconsistent
with the provisions of the Plan, as it may deem advisable.
 
6.           Modification of Agreement.  This Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto; provided, however,
that this Agreement may be amended without the consent of the Holder if and to
the extent necessary to comply with the requirements of Section 409A of the
Internal Revenue Code.
 
7.           Severability.  Each provision of this Agreement is intended to be
severable.  If any provision of this Agreement shall be invalid or unenforceable
to any extent or in any application, the remaining provisions of this Agreement
shall not be affected thereby and shall continue in effect and application to
the fullest extent in accordance with their terms.
 
8.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflict of laws.
 
9.           Successors in Interest.  This Agreement shall inure to the benefit
of, and be binding on, the Corporation and its successors and assigns.  This
Agreement shall inure to the benefit of, and be binding on, the Holder and the
Holder’s legal representatives.   All obligations imposed upon the Holder and
all rights granted to the Corporation under this Agreement shall be final,
binding and conclusive upon the Holder’s heirs, executors and
administrators.  This Agreement shall not be assignable by the Holder.
 
10.           Entire Agreement.  This Agreement, together with the Plan,
constitutes the entire agreement between the parties hereto with respect to the
RSU award.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
 

 
INTERSECTIONS INC.
         
By:__________________________
         
_____________________________
 
[Name of Holder]














